DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Andrew Young on 4/6/2021.

The application has been amended as follows: 
1.	(Presently amended)  A method of preparing a fine oil-in-water emulsion, comprising mixing together a first aqueous phase comprising:
water;
triethanolamine or potassium hydroxide; and
10 to 30% by mass, relative to the total mass of the fine oil-in-water emulsion, of a dihydric glycol;
wherein the dihydric glycol is selected from the group consisting of dipropylene glycol, ethylene glycol, diethylene glycol, propylene glycol, and 1,3-butylene glycol;
with a mixture comprising
an oil phase comprising at least 82% by mass of a combination of silicone oil and hydrocarbon oil;
a carboxy-modified silicone;
2 to 10% by mass, relative to the total mass of the fine oil-in-water emulsion, of a higher alcohol having 16 to 22 carbon atoms; and
a nonionic surfactant having a POE chain and an HLB of 5 to 9 in an amount of 5 to 10% by mass of the composition relative to the total mass of the fine oil-in-water emulsion; 

 wherein an oil-in-water emulsion is formed following the mixing of components a)-g); and subsequently:
h)  diluting the resulting oil-in-water emulsion with a second aqueous phase, until a stable fine oil-in-water emulsion is produced, in which the oil phase particles have an average size of 150 nm or less;
wherein the carboxy-modified silicone has structure (1)

    PNG
    media_image1.png
    134
    531
    media_image1.png
    Greyscale

where each of R1 and R2 has the structure -O-Si(R4)3 in which R4 is an alkyl group having 1 to 6 carbon atoms; R3 is a monovalent hydrocarbon group having 1 to 10 carbon atoms; M is a hydrogen atom; A is a linear or branched alkylene group represented by (CqH2q); and q is an integer from 6 to 20; 
where the mass ratio of (the oil phase)/(the higher alcohol, the nonionic surfactant and the carboxy-modified silicone) is 1.5 or less;
wherein the mixing step is conducted without the use of a high-pressure or high-shearing-force emulsifying apparatus; and
wherein the fine oil in water emulsion is visually a one phase system.
	

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art of record is presented the final rejection mailed 8/28/2020.  While the prior art makes obvious the claimed structural limitations and teaches a ratio of (the oil phase)/(the higher alcohol, the nonionic surfactant and the carboxy-modified silicone) that very broadly overlaps with the claimed ratio, the filed declaration and examples in the instant specification show the claimed ratio (1.5 or less) to be critical to obtaining the claimed emulsion having visually one phase.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Berrios whose telephone number is (571)270-7679.  The examiner can normally be reached on Monday-Thursday 7am-4pm; Friday 9am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571) 272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNIFER A BERRIOS/Primary Examiner, Art Unit 1613